Citation Nr: 0324928	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active service from July 3 to July 19, 1948, 
and had active duty for training from August 5 to August 19, 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 RO rating decision 
that, among other things, denied entitlement to TDIU.


FINDING OF FACT

The veteran's service-connected disabilities are of such 
severity that they combine to preclude substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to TDIU may be 
granted where the schedular rating is less than total and the 
disabled person is-in the judgment of the rating agency-
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities.  This is so, 
provided that, if there is only one such disability, it is 
rated at 60 percent or more; if there are two or more 
disabilities, at least one of those must be rated at 40 
percent or more and combined to a rating of 70 percent or 
more.  38 C.F.R. § 4.16(a) (2003).  Veterans who fail to meet 
these percentage standards but are nonetheless unemployable 
by reason of service-connected disabilities may still be 
rated as totally disabled.  38 C.F.R. § 4.16.

The record discloses that service connection is in effect for 
bilateral hearing loss, evaluated as 70 percent disabling, 
and for tinnitus, evaluated as 10 percent disabling.  The 
combined disability rating is 70 percent.  Therefore, the 
veteran's disability evaluations meet the criteria of § 
4.16(a), in that the combined disability rating is in excess 
of 70 percent, and one of the veteran's service-connected 
disabilities, bilateral hearing loss, is rated as more than 
40 percent disabling.  To assign a total rating under § 
4.16(a), however, there also must be a finding that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.

In the veteran's case, the evidence of record includes a 
February 1982 statement in which the veteran wrote that he 
was released from his employment with an insurance company 
due to complaints from coworkers that his impaired hearing 
rendered him ineffective as a supervisor.  He was demoted 
from his supervisory position and was offered a transfer to a 
remote location, but he declined the transfer.  He reported 
that he was offered a position with another company, but his 
promotion potential was limited due to his hearing loss.  

In March 1983 statement, the veteran reported that he was 
passed over for a promotion because he wore a hearing aid.  
He accepted a job as an insurance adjuster, but was demoted 
due to coworkers' complaints that the veteran could not hear.  
He reported that that he could control the noise level at his 
current job, but it had cost him about $10,000 per year in 
salary.  

In a March 1984 statement, the veteran wrote that his 
supervisor told him that, should the president of the company 
learn of the veteran's hearing loss, his continued employment 
would be in jeopardy.  

The medical evidence of record includes VA medical records 
dated from October 1999 to September 2000, which indicate 
that the veteran was very hard of hearing, and that his 
hearing was improved with an assistive device.

The veteran was afforded a VA examination in November 2000.   
The examiner noted that when the veteran was last examined in 
May 2000, he had severe-to-profound sensorineural hearing 
loss bilaterally, with word recognition scores of 18 percent 
in the right ear and 56 percent in the left ear.  The 
examiner noted that the veteran had great difficulty hearing 
in all situations.  In the right ear, the veteran had 
puretone thresholds of 100 decibels at 1000 Hertz, 100 
decibels at 2000 Hertz, 95 decibels at 3000 Hertz, and 100 
decibels at 4000 Hertz.  His puretone threshold average was 
98.75 decibels.  In the left ear, the veteran had puretone 
thresholds of 75 decibels at 1000 Hertz, 80 decibels at 2000 
Hertz, 70 decibels at 3000 Hertz, and 80 decibels at 4000 
Hertz.  His puretone threshold average was 76.25 decibels.  
The veteran's speech discrimination scores were not valid in 
either ear.  The examiner noted that the veteran had been 
diagnosed with depression, organic brain syndrome, and 
organic affective syndrome, and that he had become confused 
to the point that he did not understand how to perform the 
task.  The veteran was diagnosed with profound hearing loss 
in the right ear, and with severe hearing loss in the left 
ear, sensorineural in nature.  The examiner noted that the 
veteran's threshold hearing loss levels had been stable for 
several years.  Since 1995, his word recognition ability had 
continually declined.  The examiner noted that also during 
that time, the veteran's level of confusion and inability to 
communicate properly had increased markedly.  The examiner 
noted that part of that was probably due to the lack of word 
discrimination and the poor thresholds over a long period of 
time, with reduced input levels to those ears because of poor 
thresholds.  The examiner opined that the veteran was not 
competent to withstand this type of audio examination, 
particularly with recorded word lists, with any hope of 
achieving an accurate result.  

In December 2000, the veteran indicated that he had 
previously worked as a claims adjuster for an insurance 
company from 1969 to 1988.  He indicated that his disability 
began to affect his full-time employment in 1998.  He 
reported that he had tried to work part time with an 
insurance inspection bureau.

VA medical records dated from March 2001 to August 2002 
indicate that the veteran was extremely hard of hearing, and 
that the veteran had moderate to severe bilateral hearing 
loss.

In a statement that was received by the RO in August 2002, 
the veteran reported that his hearing was so bad that he 
could never hold a job.  

Upon review of the evidence, and resolving reasonable doubt 
in the veteran's favor, the Board finds that the veteran's 
service-connected disabilities combine to render him unable 
to secure or follow a substantially gainful occupation.  
Although the record indicates that the veteran's non-service-
connected psychiatric disabilities have contributed to his 
unemployability, the evidence of record also tends to show 
that the veteran is unemployable due to his service-connected 
disabilities.  The Board notes that the veteran has 
consistently reported that his service-connected bilateral 
hearing loss and tinnitus have affected his ability to secure 
gainful employment.  In this regard, the Board notes that the 
veteran has reported that he was been passed over for a 
promotion, and was offered a transfer to a remote location 
due to his hearing disability.  In addition, he was demoted 
from his supervisory position, and was forced to take a 
position with limited promotion potential due to his service-
connected disabilities.  Although the veteran attempted to 
work part time, he later reported that he was unable to work 
due to his service-connected disabilities.  Furthermore, the 
Board notes that the November 2000 VA examiner indicated that 
the veteran's service-connected hearing loss caused him great 
difficulty in all situations.  In addition, the examiner 
noted that the veteran experienced a marked increase in his 
level of confusion and inability to communicate properly, 
probably due to his service-connected hearing disability.  
Therefore, with resolution of doubt in the veteran's favor, 
the evidence taken as a whole tends toward the conclusion 
that the veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  Accordingly, the Board finds that the criteria 
for a total disability rating based on individual 
unemployability due to service-connected disabilities have 
been met, and TDIU is warranted under 38 C.F.R. § 4.16.  


ORDER


Entitlement to TDIU is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



